DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance.
With reference to claim 1, the prior art does not disclose or render obvious a transmission comprising a clutch device comprising the combination of features “a comb-teeth portion is provided at a radial-direction intermediate portion of the piston radial-direction portion, and the axial-direction portion and the piston radial-direction portion intersect with each other in a comb-teeth shape.” The prior art either includes pistons which intersect parts of the outer drum at a different location or pistons which intersect parts of the inner clutch hub rather than the outer clutch drum. More specifically, the prior art includes pistons which include axial portions that intersect radial portions of the outer clutch drum, such as US 2021/0094404 and DE 102017206218. Heinrich et al. (US 2009/0203453) and Gerlach (EP 1726842) are examples of pistons that intersect the inner clutch hubs in a similar manner as the recited intersection between the outer clutch drum and piston. It would not have been obvious to have modified the pistons of the prior art to intersected the outer drums in the same manner as the inner hubs because the reason for this type of intersection with the inner hubs is that they are inward of the piston which also extends inwardly. This orientation is not present with the outer drums.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2017/0268580 and US 2015/0083546 are further examples of a piston which intersects the outer drum at a different location or in a different arrangement than is recited. US 7,121,392 is another example of an intersection of the piston and inner clutch hub. US 4,741,422 discloses various comb-teeth shape portions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY A FLUHART whose telephone number is (571)270-1851. The examiner can normally be reached M-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACEY A FLUHART/Primary Examiner, Art Unit 3659